AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 10th day of
October, 2006 by and between Hudson Technologies, Inc., 275 North Middletown
Road, Pearl River, New York 10965, Hudson Technologies of Tennessee, dba Hudson
Technologies Company, 275 North Middletown Road, Pearl River, New York 10965
(hereinafter Hudson Technologies, Inc. and Hudson Technologies of Tennessee, dba
Hudson Technologies Company are collectively referred to herein as "Hudson") and
Kevin J. Zugibe, residing at PO Box 754, Pearl River, New York 10965
("Executive").

 

WHEREAS, the Executive is a named executive officer of Hudson and currently
holds the title of Chief Executive Officer and Chairman of Hudson; and

WHEREAS, the Hudson Technologies of Tennessee, dba Hudson Technologies Company
is a separate, wholly owned subsidiary of Hudson Technologies, Inc. and is made
a party to this agreement for the purpose of implementing the terms of this
agreement; and

WHEREAS, the Executive and Hudson previously entered into an Employment
Agreement, made as of May 23, 1994 (the "May 1994 Agreement"), as amended by
Addendum to Employment Agreement, made as of January 1, 1995 (the "Addendum")
and further supplemented by letter dated January 20, 1998 (the "Letter")
(hereinafter the May 1994 Agreement, the Addendum and the Letter are
collectively referred to as the "Employment Agreement"); and

WHEREAS, Hudson and the Executive acknowledge that the Executive is one of the
founders of Hudson and is a key Executive of Hudson, and that the Executive's
talents, knowledge and services to Hudson are of a special, unique, and
extraordinary character and are of particular and peculiar benefit and
importance to Hudson; and

WHEREAS, Hudson and the Executive acknowledge that, because the Executive's
duties and responsibilities will bring the Executive into contact with Hudson's
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive; and

WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel,
from the Executive , as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson; and

WHEREAS, Hudson and the Executive desire to amend and restate the Employment
Agreement on the terms contained herein.



NOW, THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive and the mutual covenants and conditions contained herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed that the Employment Agreement is hereby amended and
supplemented as follows:

 

1. AMENDMENT AND RESTATEMENT: This agreement hereby amends, restates and
supercedes in its entirety the Employment Agreement and each and every provision
contained therein.

 

2. EMPLOYMENT: Hudson agrees to employ Executive in an executive capacity, and
Executive accepts employment upon the terms and conditions set forth herein.
Executive expressly acknowledges that he was advised that a condition to
Executive's entering into this agreement was the Executive's agreement to
restrictions regarding Confidential Information, Intellectual Property,
Non-Solicitation of Executives, and Covenants Not To Compete (all as set out in
more detail below), and that the additional rights and benefits contained herein
constitute new and adequate consideration for this Agreement. Executive
understands that, subject to the provisions contained herein, from time to time
he may be promoted, reassigned, or given different job titles and
responsibilities at the sole discretion of Hudson, and that unless and until
such time as a new agreement or amendment to this agreement is executed in
writing by Hudson and Executive, this Agreement shall remain binding upon
Executive regardless of the job title or position held by Executive.

 

3. TERM: Subject to the provisions for termination as provided herein, the term
of this agreement shall be two (2) years. This agreement shall be automatically
renewed for successive two (2) year terms unless either party gives notice of
its intention not to renew no less than ninety (90) days prior to the expiration
of the existing term.

 

4. COMPENSATION: As compensation for the services to be rendered by Executive,
Hudson agrees to provide Executive with a base salary at the annual rate of One
Hundred Seventy Nine Thousand, Nine Hundred and 00/100 ($179,900.00) dollars.
The Board of Directors shall meet at least annually for the purpose of
determining Executive's annual base salary based upon the apparent value of his
services. The payment of the above amounts shall constitute full satisfaction
and discharge of Hudson's obligations under this agreement, but are without
prejudice to Executive's rights under any Executive benefit plan heretofore or
hereafter provided by Hudson.

Hudson may, but shall not be obligated to, pay to the Executive, in addition to
his base salary, a cash bonus. Payment of any such bonus, and the amount of any
such bonus shall be at the sole discretion of the Board of Directors.

 

5. DUTIES: Executive shall serve as Chief Executive Officer of Hudson, and shall
assume such other duties as the Board of Directors may assign. The services to
be performed by the Executive may be extended or curtailed from time to time at
the direction of the board of directors.

Executive agrees that he will at all times faithfully, industriously and to the
best of his ability, experience and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms of this
agreement, to the reasonable satisfaction of Hudson. Such duties shall be
rendered at Hudson's headquarters currently located at Pearl River, New York
and, except as otherwise provided herein, at such other place or places within
or without the State of New York as Hudson shall in good faith require or as the
interest, needs, business, or opportunities of Hudson shall require.

Executive shall devote full, normal and regular business time, attention,
knowledge and skill to the business and interest of Hudson, and Hudson shall be
entitled to all of the benefits, profits or other issue arising from or incident
to all work, services and advice of Executive performed for Hudson. Executive
agrees that while Executive is employed by Hudson, Executive shall not directly
or indirectly in any capacity engage in any business other than Hudson's
Business without Hudson's prior written consent, which consent will not be
unreasonably withheld provided that such other business is (a) unrelated to the
Business of Hudson, (b) will in no way interfere with the performance of
Executive's duties to Hudson, (c) will not utilize Confidential Information or
Intellectual Property of Hudson or of any Client of Hudson, (d) will be
conducted at times other than when Executive is required to work for Hudson, and
at places other than Hudson's business locations or those of Hudson's customers,
and (e) will not involve Hudson, other Executives of Hudson, any Client of
Hudson, or any supplier of Hudson, in the conduct or the financing of
Executive's business, or as customers, suppliers, investors, partners, joint
venturers, or otherwise. Under no circumstances shall Executive render any
services that are competitive with any of Hudson's business, or that are for any
other person, corporation or other entity that is engaged in any business
competitive with or in the same business as any of Hudson's business.
Notwithstanding the foregoing, Executive shall have the right to make
investments in businesses which in engage in activities other than those engaged
in by Hudson or its subsidiaries.

 

6. EXPENSES: Executive is authorized to incur reasonable expenses on behalf of
Hudson in performing his duties, including expenses for general administration
of Hudson's office, travel, transportation, entertainment, gifts and similar
items, which expenses shall be paid, or reimbursed to Executive, by Hudson,
provided that the Executive furnishes to Hudson appropriate supporting
documentation of such expenses. In addition Hudson will reimburse the Executive
for all professional fees and expenses for professional organizations and
continued education reasonably incurred by the Executive and reasonably related
to the continued performance of his duties.

7. VACATIONS: Executive shall be entitled the number of paid vacation, sick
days, personal days and holidays as are specified, established and set forth in
Hudson's standard policies, provided, however, that Executive shall be entitled
each calendar year to a vacation of no less than twenty (20) weekdays, no two of
which need be consecutive. Hudson shall not be required to compensate Executive
for vacation days, sick days or personal days not taken by the Executive in any
given year, and the Executive cannot accrue and accumulate unused vacation days,
sick days or personal days in subsequent years.

8. TERMINATION: The following payments and benefits (hereinafter "Severance
Benefits") will be provided to the Executive by Hudson in the event of a
Termination of Employment (as hereinafter defined) of the Executive:

A. Executive will continue to receive his annual base salary, based upon his
annual base salary as of the date of his Termination of Employment (as
hereinafter defined), for a period of twenty-four (24) months (the "Severance
Period"), with payroll to be made every two weeks, or at such other frequency
based upon Hudson's normal payroll practice. Hudson shall deduct from
Executive's continuing payroll all normal tax withholdings and deductions which
Hudson is required by law to make.

B. On or before the Executive's last day of employment with Hudson, Hudson will
pay to the Executive a lump sum payment in an amount equal to a pro rata bonus
through the date of Termination of Employment (the "Pro-Rata Bonus"). For
purposes of this paragraph "8.B.", the Pro-Rata Bonus shall be an amount equal
to the highest bonus earned by the Executive in any calendar year within the
three (3) calendar years immediately preceeding the date of Termination of
Employment, pro rated for the period served during the year in which the
Termination of Employment occurs. Hudson shall deduct from this bonus payment
all normal tax withholdings and deductions which Hudson is required by law to
make.

Notwithstanding the foregoing, Hudson shall not be obligated to pay the Pro-Rata
Bonus to the Executive if as of the date of Termination of Employment (i) Hudson
is operating at a level of performance, on a year to date basis, below Hudson's
net profit goals as established by Hudson's Budget (as hereinafter defined), or
(ii) the Executive is acting at a level of performance, on a year to date basis,
such that he has not achieved all of the performance criteria established by the
Executive's Budget (as hereinafter defined). For purposes of this paragraph
"8.B.", Hudson shall prepare a profit and loss statement showing Hudson's total
year to date net profit as of the close of business the day prior to the date of
Termination of Employment, and as compared to the net profit under Hudson's
Budget (the "Interim P&L").

C. On or before the Executive's last day of employment with Hudson, Hudson will
pay to the Executive a lump sum payment for the Executive's unused vacation for
the year in which the Termination of Employment occurs, equal to the number of
prorata unused vacation days on the date of Termination of Employment, as
determined in accordance with Hudson's standard vacation policy, multiplied by
the Executive's daily base salary on the date of Termination of Employment.
Hudson shall deduct from this bonus payment all normal tax withholdings and
deductions which Hudson is required by law to make.

D. The Executive's participation in life, health and dental insurance,
disability insurance, and any other benefits (the "Benefits") provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. If for any reason Hudson is unable to continue any or all of the
Benefits as required herein, Hudson shall pay to the Executive a lump sum cash
payment equal to the value of the Benefits that cannot be provided.

E. All stock options, stock appreciation rights, and any similar rights which
the Executive holds on the date of Termination of Employment shall become fully
vested and be exerciseable on the date of Termination of Employment, and shall
remain exerciseable following the Termination of Employment until (i) expiration
of the Severance Period, (ii) termination of Severance Benefits pursuant to
paragraph "13" below, or (iii) expiration of the original term of the stock
option, stock appreciation right or similar right, whichever first occurs.

F. In the event the Executive is terminated pursuant to paragraph "10.B." below,
within ten (10) days after such termination, Hudson will pay to the Executive a
lump sum payment in an amount equal to the the amount that Executive's base
salary was reduced during the period of the Executive's Disability (as
hereinafter defined) pursuant to the provisions of paragraph "10" below.

G. For purposes of this agreement, the following definitions will apply:

(i) A "Termination of Employment" shall take place in the event that the
Executive's employment is terminated (a) by Hudson without Cause (as hereinafter
defined) or (b) by the Executive within thirty (30) days of the occurrence of an
event constituting Good Reason (as hereinafter defined).

(ii) "Cause" shall exist if the act(s) or conduct of the Executive make it
unreasonable to require Hudson to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive's willful and
continued refusal to perform, or the Executive's willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson's standard business practices and policies, including
but not limited to violation of Hudson's Code of Business Conduct and Ethics or
Hudson's Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse affect upon the financial condition or business
reputation of Hudson, (e) the Executive's conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs "11" or "12" of this
agreement, (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).

.

(iii) "Good Reason" shall mean (a) the Executive is assigned any duties or
responsibilities, without his consent, that are materially inconsistent with his
position, duties, responsibilities or status, (b) Hudson requires the Executive,
without his consent, to be based at a location which is more than fifty (50)
miles from Hudson's corporate headquarters, currently located at 275 North
Middletown Road, Pearl River, New York 10965, (c) except as provided in
paragraph "8.J." below, the Executive's annual base salary is reduced, except to
the extent that the annual base salaries of all Named Executives (as defined
below) are reduced due to the adverse financial condition of Hudson and further
providing that the Executive's annual base salary may not be reduced to a level
that is less than ninety (90%) percent of the Executive's annual base salary as
of the date herein, (d) the Executive's benefits are reduced, except to the
extent that such reductions are made by Hudson on a company-wide basis and
affect all Named Executives that participate in such benefits, (e) except as
provided in paragraph "8.J." below, the Executive experiences in any year a
reduction in bonus compensation or other incentive compensation, or a reduction
in the ratio of the Executive's incentive compensation, bonus or other such
payments to his base compensation, or a reduction in the method of calculation
of the Executive's incentive compensation, bonus or other such payments if these
benefits or payments are calculated other than as a percentage of base salary,
except to the extent such reduction applies equally or proportionally, as the
case may be, to all Named Executives of Hudson. An isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Hudson within
ten (10) days after Hudson's receipt of notice thereof given by the Executive
shall not constitute Good Reason.

(iv) "Budget" shall mean (a) as to Hudson, the projected annual and monthly
revenues, expenses and net profit goals approved and accepted by Hudson's board
of directors for the applicable fiscal year, and for each month individually in
that fiscal year, and (b) as to Executive, all performance criteria capable of
being measured on a month to month basis, if any, that have been established for
the Executive under any bonus or other incentive compensation plan covering the
applicable fiscal year.

(v) "Named Executive(s) shall mean Kevin Zugibe, Brian Coleman, James Buscemi,
Charles Harkins, and Stephen Mandracchia.

H. Hudson's obligation to pay the compensation and to make the arrangements
provided in this paragraph "8" shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment or other right which Hudson may have against the
Executive or anyone else, provided, however, that as a condition to payment of
amounts under this paragraph "8", the Executive shall execute (i) a general
release and waiver, in form and substance reasonably satisfactory to Hudson, of
all claims relating to the Executive's employment by Hudson and the termination
of such employment, including, without limitation, discrimination claims,
employment-related tort claims, contract claims and claims under this Agreement
(other than claims with respect to benefits under any tax-qualified retirement
plans or continuation of coverage or benefits solely as required under ERISA),
and (ii) an agreement expressly acknowledging and reaffirming the covenants and
restrictions contained in paragraphs "11" and "12" below, and the remedies
available to Hudson under paragraph "13" below.

I. All amounts payable by Hudson pursuant to this paragraph "8" shall be paid
without notice or demand. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made pursuant to
this paragraph "8" and, except as provided in paragraph "13" below, the
obtaining of any other employment shall not result in a reduction of Hudson's
obligation to make the payments, benefits and arrangements required to be made
under this paragraph "8".

J. Executive expressly acknowledges that the following shall not constitute
"Good Reason" for purposes of this paragraph "8":

(i) Establishing a new or different bonus or incentive compensation plan(s) in
any subsequent year based upon new or different criteria for calculating the
applicability of, and the amount of any bonus or incentive compensation award
due to the Executive, provided that any new or different bonus or incentive
compensation plan, and any award under said plan, applies equally or
proportionally, as the case may be, to all Named Executives; except that Hudson
may establish separate performance criteria and payment amounts for awards under
such plan for each Named Executive that are reasonably achievable and reasonably
related to such Executive's normal duties and responsibilities;

(ii) A reduction of the Executive's bonus compensation or other incentive
compensation that (a) results from Hudson operating at a level of performance
below Hudson's Budget, (b) results from the Executive's failure or inability to
attain, in whole or in part, any or all of the performance criteria established
for the Executive under the said plan, (c) results from application of the terms
of such bonus or incentive compensation plan, or (d) is based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities during the period covered by the bonus or incentive
compensation plan including, without limition, due to the Executive's Disability
(as defined herein);

(iii) A reduction of the Executive's annual base salary based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities, provided that the Executive's annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive's
annual base salary as of the date herein;

(iv) A reduction in the Executive's annual base salary pursuant to the
provisions of paragraph "10" below.

9. TERMINATION FOR CAUSE: Hudson may at any time terminate the employment of the
Executive for Cause (as defined in paragraph "8" above) upon five (5) days prior
written notice to Executive. If Executive is terminated for cause, he shall be
entitled to no Severance Benefits and shall be entitled to no bonus payment that
might otherwise be owed to him even if he worked for the entire year. In the
event of termination under this section, Hudson shall pay Executive all amounts
which are then accrued but unpaid, including unpaid vacation as determined in
accordance with Hudson's standard vacation policy, within thirty (30) days after
the date of notice. Hudson shall have no further or additional liability to
Executive.

 

10. DISABILITY: A. If Executive is unable to perform his services by reason of
illness, injury or incapacity (hereinafter "Disabled" or "Disability"), he will
continue to receive his base salary and all benefits for a period of eight (8)
weeks after the commencement of the Disability. If Executive is unable to
perform his services by reason of his Disability for a period of more than eight
(8) consecutive weeks, the Executive's annual base salary during the continued
period of Disability shall be reduced by twenty-five (25%) percent. Executive's
full compensation shall be reinstated upon his return to employment and the
discharge of his full duties. Hudson shall have the right to reduce the amount
paid to the Executive pursuant to this paragraph "10" by an amount equal to any
disability payments or benefits actually received by Executive under or pursuant
to any disability program or supplemental disability insurance plan(s) provided
by Hudson at Hudson's expense.

B. Notwithstanding the foregoing, Hudson may terminate the employment of
Executive at any time after Executive has been Disabled for a continuous period
of more than 120 calendar days. Termination of the Executive after the said 120
calendar period shall not be deemed a Termination for Cause (as defined in
paragraph "8" above") and shall entitle the Executive to receive the payments
and benefits provided by Paragraph "8" upon Termination of Employment, except
that, for purposes of such payments and benefits, the Severance Period shall be
deemed to commence the date of the commencement of the Executive's Disability.

 

11. CONFIDENTIALITY: A. Executive expressly acknowledges and agrees as follows:

(i) Hudson expends a significant amount of funds annually on researching and
developing solutions and proprietary techniques related to the products and
services it offers or is seeking to offer, and has developed substantial
confidential, proprietary, and trade secret information, and this confidential,
proprietary, and trade secret information, if misused, disclosed,
misappropriated or used by others, would be very injurious and result in
irreparable harm to Hudson.

(ii) Hudson's Confidential Information (as hereinafter defined) constitute
valuable commercial assets of Hudson and are not readily available to the
general public or by any persons not employed by or otherwise associated in a
position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by
means of restrictions upon those to whom the information will become known
prohibiting use or disclosure.

(iii) Executive's position with Hudson will provide the Executive with access to
or knowledge of Hudson's Confidential Information.

(iv) Hudson's Confidential Information has or will become known to Executive
only as a result of his employment with Hudson. To the extent that Executive was
previously engaged, on his own or with others, in a business that provided the
same or similar services as those provided by Hudson, Executive further
acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson's
Confidential Information is not confidential or should not be protected from use
or misappropriation.

B. In light of the foregoing, Executive understands, acknowledges, and agrees to
the following terms and conditions regarding Confidential Information.

(i) All Confidential Information is the property of Hudson, and Executive shall
not, without the express written consent of Hudson, directly or indirectly use,
disseminate, disclose, or in any way reveal, either during Executive's
employment or at any time thereafter, all or any part of the Confidential
Information, other than to use such Confidential Information for the purposes
authorized by Hudson and only for the benefit of Hudson.



(ii) Hudson shall be the sole owner of, and Executive hereby assigns to Hudson,
any and all property rights to all Intellectual Property (as hereinafter
defined) made, conceived, originated, devised, discovered, invented, or
developed before, during, or after the term of Executive's employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive's employment or
by Executive's use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive's own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson's business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson to secure any patent, copyright, trademark and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

(iii) Upon request by Hudson at any time, and upon termination from employment
with Hudson, whichever is sooner, Executive shall immediately deliver to Hudson
any and all information and property of Hudson in whatever form it exists,
including but not limited to all Confidential Information, and all copies
thereof or materials containing or derived from Confidential Information.

C. As used in this agreement: "Confidential Information" means all information
not publicly-available (but including information that is publicly available as
a result of a breach by Executive of paragraphs 11" and "12") and not generally
known or used by Hudson's competitors or in the industry, and which could be
harmful to Hudson if disclosed to persons outside of Hudson and which includes,
but is not limited to:

(i) Intellectual Property (as hereinafter defined;

(ii) Technical information, such as, but not limited to: Hudson's plant
organization and designs; product formulation, manufacturing, performance and
processing data; and research and development results and plans;

(iii) Product information, such as, but not limited to: non-public details of
Hudson's products and services, including (but not limited to) its existing
refrigerant, decontamination, reclamation and recovery products and services, as
well as those being developed; specialized equipment and training; product
plans, drawings and specifications; and performance capabilities, strengths and
weaknesses;

(iv) Strategic information, such as, but not limited to: Hudson's material
costs; supplier and vendor information; overhead costs; pricing; profit margins;
banking and financing information; and market penetration initiatives and
strategies;

(v) Organizational information, such as, but not limited to: Hudson's personnel
and salary data; information concerning the utilization of facilities; merger,
acquisition and expansion information; and equipment utilization information;
Hudson manuals, policies and procedures;

(vi) Marketing and sales information, such as, but not limited to: Hudson's
licensing, marketing and sales techniques and data; customer lists; customer
data, such as, but not limited to, their personnel, project, financial and
account status, individual needs, historical purchases, contact information;
product development and delivery schedules; market research and forecasts; and
marketing and advertising plans, techniques and budgets; and

(vii) Advertising information, such as, but not limited to: Hudson's overall
marketing policies; the specific advertising programs and strategies utilized by
Hudson; and the success or lack of success of those programs and strategies.

D. As used in this agreement, "Intellectual Property" means all information
concerning the evaluation, design, engineering, construction, marketing, and
sales of the products and services provided by Hudson and which includes, but is
not limited to: any and all patents, patents pendings, trademarks, copyrights,
and any and all applications for same issued to and/or applied for by Hudson;
any and technological (including software), educational, operational, and
financial innovations, discoveries, inventions, designs, and formulae; tests;
performance data; processes or production methods; improvements to all such
property; and all recorded material defining, describing, illustrating, or
documenting in any fashion, all such property, whether written or not and
whether stored in plain, code or other form; without regard to whether such
property is patentable, copyrightable, or subject to trade/service mark
protection, and if patentable, copyrightable, or subject to trade/service mark
protection, without regard to whether a patent, copyright, or trademark or
service mark has been sought or obtained.

12. NON-COMPETITION / NON-SOLICITATION:

A. Executive expressly acknowledges and agrees as follows: Hudson compensates
its Executives, among other things, to develop and to pursue, on Hudson's
behalf, good relationships and goodwill with all customers and potential
customers, whether developed by Executive or others within the Hudson
organization; Hudson's Confidential Information, if used in competition with
Hudson, or disclosed to a competitor of Hudson, would be very injurious to
Hudson, resulting in irreparable harm to Hudson; by virtue of his position with
Hudson, Executive will be exposed to, acquire and develop knowledge of
Confidential Information that Hudson uses throughout the country and elsewhere
in the world, not just in the area of Executive's employment, in particular
Confidential Information related to Hudson's customers, operations, and its
suppliers; Executive is able to be gainfully employed by other employers, within
a reasonable distance of Executive's place of employment with Hudson, in a
variety of other industries and businesses that are engaged in businesses that
do not involve and are not competitive with any part of Hudson's business.

B. In light of the foregoing, Executive agrees that, while Executive is employed
by Hudson, and continuing until the expiration of the Covenant Period (as
hereinafter defined):

(i) Executive shall not compete with Hudson, directly or indirectly, whether for
Executive's own behalf or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business entity, whether for
profit or not-for-profit, by (a) being employed by, participating in, or
otherwise being materially connected in the conduct of any business activity
that involves providing services that are like or similar to, or competitive
with, any one or more of the products or services provided by Hudson, within the
Restricted Territory (as hereinafter defined), or (b) calling upon, contacting,
diverting, soliciting, or doing business for or with any "Client" of Hudson (as
defined below) for the purpose of offering or providing any business or service
that involves services that are competitive with or would replace or be a
substitute for any one or more of the products and services provided by Hudson.

(ii) Executive shall not directly or indirectly, without the prior written
consent of Hudson, (a) induce, solicit, entice, or encourage any officer,
director, employee or other individual to leave his or her employment with
Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee or other individual to compete in any way with Hudson, or to violate
the terms of any employment, non-competition, confidentiality or similar
agreement with Hudson; or (c) employ, offer to employ, contract with, offer to
contract with, or do business with any officer, director, employee or other
individual who is employed by Hudson.

C. For purposes of this paragraph "12", the Covenant period shall be twenty-four
(24) months after the Executive's last day of the employment with Hudson,
regardless of the reason underlying the termination of Executive's employment.

D. Executive acknowledges that many of Hudson's services are remedial in nature
and, as such, its customers may utilize Hudson's services on an infrequent basis
over an extended period of time, or following a protracted sales cycle.
Executive also acknowledges that because of his position, he will likely have
knowledge of all customers of Hudson through access to the Confidential
Information, whether or not located within the Restricted Territory (as
hereinafter defined). Accordingly, for purposes of this paragraph "12", the term
"Client" shall mean any (a) potential customer of Hudson upon whom Executive
called, or with whom Executive had contact, during the last eighteen (18) months
of Executive's employment, (b) any potential customer as to whom Executive
assisted in making an offer to provide services or as to whom Executive was
involved in regard to planning, marketing, conducting, or overseeing the offer
of Business Services to the potential customer, (c) any potential customer whose
identity Executive learned during the last eighteen (18) months of Executive's
employment with Hudson, or learned from Confidential Information at any time, or
(d) any customer for whom Hudson has provided services or products to at any
time during the thirty six (36) months preceding the last day of the Executive's
employment with Hudson and whose identity as a Hudson customer Executive learned
from Confidential Information at any time.

E. The Executive acknowledges that the nature of Hudson's business is such that
it provides its services to customers over a large geographic area, and that
Hudson services customers within a geographical radius in excess of three
hundred (300) miles from each of Hudson's locations. Accordingly, the
"Restricted Territory" is defined as a three (300) mile radius of each of the
Hudson's places of business located in the following cities: Pearl River, New
York; Champaign, Illinois; Charlotte, North Carolina; Baton Rouge, Louisiana;
Seattle, Washington; Dallas, Texas; Phoenix, Arizona.

F. In order to assure Hudson of the full twenty-four (24) months of the covenant
period within which to protect its goodwill and to prevent Executive from
unfairly benefiting by violations of this paragraph "12", the provisions and
requirements of this paragraph "12" shall be extended for a period of time
beyond the Covenant Period equal in length to the total length of time during
which Executive is in violation of any one or more provisions of this Section.

G. In the event it is determined by a Court or other authority of competent
jurisdiction that any provision, or portion of a provision, of this paragraph
"12" is not enforceable under the law governing this Agreement, the
unenforceable provision or portion thereof may be stricken, and the remainder of
the provision and of this paragraph "12" shall be valid and fully enforceable,
in all respects. Further, if any provision of this Agreement is found to be
overbroad or unenforceable, the court or other authority with competent
jurisdiction is expressly authorized to conform the provision to the extent
necessary to remedy any deficiency and render it valid and enforceable. No
portion of this Agreement may be amended except in a form of writing signed by
both parties or their representatives.

H. In addition to his continued employment and the provisions of paragraphs "8",
"9" and "10" above, Hudson has made a lump sum cash payment to Executive in the
amount of five thousand ($5,000.00) dollars, and has delivered to Executive
9,300 stock options issued under the Company's 1997 Stock Option Plan, which
options shall become exerciseable and vest immediately upon issuance and shall
remain exerciseable following the Termination of Employment until (i) one year
after the expiration of the Severance Period, (ii) one year after termination of
Severance Benefits pursuant to paragraph "13" below, or (iii) expiration of the
original term of the stock option, whichever first occurs. Executive hereby
acknowledges receipt of that lump sum payment and of the stock options, and
specifically acknowledges and agrees that the payment and the options constitute
good, valuable and sufficient consideration for the covenants and restrictions
contained in this paragraph "12".



13. REMEDIES:

A. In the event that Executive breaches any term or provision of paragraphs "11"
or "12" of this Agreement, Hudson shall be immediately, permanently and
irreparably damaged and shall be entitled, in addition to, and without limiting
Hudson's right to, any and all other legal and equitable remedies and damages,
(i) to a temporary restraining order ex parte, to a preliminary injunction, and
to a permanent injunction, to restrain Executive's actions or the actions of
others acting on Executive's behalf, (ii) to terminate all future Severance
Benefits through the remainder of the Severance Period, and (iii) to recover
from the Executive all Severance Benefits actually paid to the Executive,
including any costs or expenses actually incurred by Hudson in providing such
Severance Benefits. Executive agrees that Executive will not be damaged by
enforcement of this covenant as Executive can obtain many other types of gainful
employment without violating the provisions of paragraphs "11" or "12", so that
no bond shall be required, and if the Court requires a bond to be posted, it
shall not exceed $500.00.

B. All of Executive's covenants and obligations under paragraphs "11" and "12"
of this Agreement shall survive, and shall remain enforceable, for so long as
Executive is employed and after termination of employment for any reason, and
shall survive despite future promotions, raises, changes in position or
compensation, demotions, and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson's successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs "11" and "12".

C. Hudson and Executive shall each bear and be responsible for their own
attorneys' fees, expenses and disbursements incurred in any litigation brought
by either party to enforce or interpret any provision contained in paragraphs
"11" or "12" of this Agreement.

14. NOTICES: All notices required or permitted to be given under this agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, to the Executive at his residence, and to Hudson at its principal
office located at 275 North Middletown Road, Pearl River, New York 10965,
attention Chief Executive Officer, or at such other address as any party
specifies by giving proper notice.



15. SUCCESSORS AND ASSIGNS: This agreement shall be binding upon and shall inure
to the benefit of the Exective and his estate. Neither this Agreement nor any
rights hereunder shall be assignable by the Executive.



This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term "successor" shall mean
any person, firm, corporation or business entity or affiliate therof which at
any time, whether by merger, purchase or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 

16. INDEMNIFICATION: In the event that any litigation shall be brought to
enforce or interpret any provision contained in paragraphs "8", "9", or "10" of
this Agreement, then, provided that the Executive prevails to any extent, Hudson
or any successor corporation shall reimburse or indemnify the Executive for the
Executive's reasonable attorneys' fees, expenses and disbursements incurred in
such litigation, including the costs of enforcement.

 

17. CHOICE OF LAW: This agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

18. ENTIRE AGREEMENT: This agreement contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension, or discharge is sought.

 

19. WAIVER: The waiver of any breach of any provision of this agreement by
either party shall not operate or be construed as a subsequent waiver by either
party of any term or condition of this agreement.

 

20. HEADINGS: The headings in this agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
agreement.

 

21. SEVERABILITY: The parties intend and agree that each covenant and condition
contained in this agreement shall be a separate and distinct covenant. If any
provision of this agreement is found to be invalid, illegal, or unenforceable,
the remaining provisions shall not be affected.

 

 

Continued on next page

 

IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.

Hudson Technologies, Inc.

By: _/s/ Brian F. Coleman _____________

 

Hudson Technologies of Tennessee dba Hudson Technologies Company

By: _/s/ Brian F. Coleman _____________

 

 

/s/ Kevin J. Zugibe

Kevin J. Zugibe

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment"), is made this 30th day of December, 2008, by and between Hudson
Technologies, Inc., PO Box 1541, One Blue Hill Plaza, Pearl River, New York
10965, Hudson Technologies of Tennessee, dba Hudson Technologies Company, PO Box
1541, One Blue Hill Plaza, New York 10965 (hereinafter Hudson Technologies, Inc.
and Hudson Technologies of Tennessee, dba Hudson Technologies Company are
collectively referred to herein as "Hudson") and Kevin J. Zugibe, residing at 2
PO Box 754, Pearl River, New York 10965 (the "Executive").

WHEREAS, Hudson and the Executive entered into an Amended and Restated
Employment Agreement dated October 10, 2006 (the "Agreement"), and desire to
amend the Agreement as set forth in this Amendment.

NOW THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowldedged, the parties hereto agree as follows:

1.

Paragraph "8", entitled "TERMINATION", is hereby deleted in its entirety and a
new Paragraph "8" inserted in its place which shall read as follows:



"8. TERMINATION: The following payments and benefits (hereinafter "Severance
Benefits") will be provided to the Executive by Hudson in the event of a
Termination of Employment (as hereinafter defined) of the Executive:

A. Executive will continue to receive his annual base salary, based upon his
annual base salary in effect as of the date of his Termination of Employment (as
hereinafter defined), for a period of twenty-four (24) months (the "Severance
Period"), in accordance with Hudson's normal payroll practice in effect as of
the date of this Agreement. Hudson shall deduct from Executive's continuing
payroll all normal tax withholdings and deductions which Hudson is required by
law to make. The initial payment shall be made within the forty-five (45) day
period following the Executive's Termination of Employment and the Executive
shall have no right to designate the taxable year of payment.

B. Within the forty-five (45) day period following the Executive's Termination
of Employment, Hudson will pay to the Executive a lump sum payment in an amount
equal to a pro rata bonus through the date of Termination of Employment (the
"Pro-Rata Bonus"). For purposes of this paragraph "8.B", the Pro-Rata Bonus
shall be an amount equal to the highest bonus earned by the Executive in any
calendar year within the three (3) calendar years immediately preceeding the
date of Termination of Employment, pro rated for the period served during the
year in which the Termination of Employment occurs. Hudson shall deduct from
this bonus payment all normal tax withholdings and deductions which Hudson is
required by law to make. The Executive shall have no right to designate the
taxable year of payment.

Notwithstanding the foregoing, Hudson shall not be obligated to pay the Pro-Rata
Bonus to the Executive if as of the date of Termination of Employment (i) Hudson
is operating at a level of performance, on a year to date basis, below Hudson's
net profit goals as established by Hudson's Budget (as hereinafter defined), or
(ii) the Executive is acting at a level of performance, on a year to date basis,
such that he has not achieved all of the performance criteria established by the
Executive's Budget (as hereinafter defined). For purposes of this subparagraph
"8.B", Hudson shall prepare a profit and loss statement showing Hudson's total
year to date net profit as of the close of business the day prior to the date of
Termination of Employment, and as compared to the net profit under Hudson's
Budget (the "Interim P&L").

C. Within the forty-five (45) day period following the Executive's Termination
of Employment, Hudson will pay to the Executive a lump sum payment for the
Executive's unused vacation for the year in which the Termination of Employment
occurs, equal to the number of prorata unused vacation days on the date of
Termination of Employment, as determined in accordance with Hudson's standard
vacation policy, multiplied by the Executive's daily base salary on the date of
Termination of Employment. Hudson shall deduct from this payment all normal tax
withholdings and deductions which Hudson is required by law to make. The
Executive shall have no right to designate the taxable year of payment.

D. The Executive's participation in life, health and dental insurance,
disability insurance, and any other benefits (the "Benefits") provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. To the extent Benefits include health and dental insurance, such
Benefits shall be provided as COBRA continuation coverage, and not in addition
to COBRA. Notwithstanding the foregoing, to the extent Benefit coverages
provided to the Executive under this Section are taxable to the Executive,
Hudson's obligation hereunder shall not exceed the applicable dollar amount
under Section 402(g)(1) (B) of the Internal Revenue Code of 1986, as amended
determined as of the year in which the Executive's "Separation of Service"
occurs which is exempt under Treasury Reg. Section 1.409A-1(b)(9)(v)(D) (Limited
Payment).

E. All stock options, stock appreciation rights, and any similar rights which
the Executive holds on the date of Termination of Employment shall become fully
vested and be exerciseable on the date of Termination of Employment, and shall
remain exerciseable following the Termination of Employment until (i) expiration
of the Severance Period, (ii) termination of Severance Benefits pursuant to
paragraph "13" below, or (iii) expiration of the original term of the stock
option, stock appreciation right or similar right, whichever first occurs. No
extension of an exercise period under this Agreement shall extend to a date that
would cause such stock option, stock appreciation right or similar right to be
subject to Code Section 409A.

F. For purposes of this agreement, the following definitions will apply:

(i) A "Termination of Employment" shall take place in the event that the
Executive's employment is terminated (a) by Hudson without Cause (as hereinafter
defined) or (b) by the Executive within thirty (30) days following an event
constituting Good Reason (as hereinafter defined).

(ii) "Cause" shall exist if the act(s) or conduct of the Executive make it
unreasonable to require Hudson to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive's willful and
continued refusal to perform, or the Executive's willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson's standard business practices and policies, including
but not limited to violation of Hudson's Code of Business Conduct and Ethics or
Hudson's Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse affect upon the financial condition or business
reputation of Hudson, (e) the Executive's conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs "11" or "12" of this
agreement, (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).

.

(iii) "Good Reason" shall mean (a) the Executive is assigned any duties or
responsibilities, without his consent, that are materially inconsistent with his
position, duties, responsibilities or status, (b) Hudson requires the Executive,
without his consent, to be based at a location which is more than fifty (50)
miles from Hudson's corporate headquarters, currently located at One Blue Hill
Plaza, Pearl River, New York 10965, (c) except as provided in paragraph "8.I."
below, the Executive's annual base salary is reduced, except to the extent that
the annual base salaries of all Named Executives (as defined below) are reduced
due to the adverse financial condition of Hudson and further providing that the
Executive's annual base salary may not be reduced to a level that is less than
ninety (90%) percent of the Executive's annual base salary as of the date
herein, (d) the Executive's benefits are reduced and such reduction results in a
material reduction in the Executive's total compensation, except to the extent
that such reductions are made by Hudson on a company-wide basis and affect all
Named Executives that participate in such benefits, (e) except as provided in
paragraph "8.I." below, the Executive experiences in any year a reduction in
bonus compensation or other incentive compensation, or a reduction in the ratio
of the Executive's incentive compensation, bonus or other such payments to his
base compensation, or a reduction in the method of calculation of the
Executive's incentive compensation, bonus or other such payments if these
benefits or payments are calculated other than as a percentage of base salary,
except to the extent such reduction applies equally or proportionally, as the
case may be, to all Named Executives of Hudson. Good Reason shall not be deemed
to exist unless the Executive's Termination of Employment for Good Reason occurs
within ninety (90) days following the initial existence of one of the foregoing
conditions, the Executive provides Hudson with written notice of the existence
of such condition(s) within thirty (30) days after the initial existence of the
condition(s), and Hudson fails to remedy the condition within thirty (30) days
after its receipt of such notice. An isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Hudson within ten (10)
days after Hudson's receipt of notice thereof given by the Executive shall not
constitute Good Reason.

(iv) "Budget" shall mean (a) as to Hudson, the projected annual and monthly
revenues, expenses and net profit goals approved and accepted by Hudson's board
of directors for the applicable fiscal year, and for each month individually in
that fiscal year, and (b) as to Executive, all performance criteria capable of
being measured on a month to month basis, if any, that have been established for
the Executive under any bonus or other incentive compensation plan covering the
applicable fiscal year.

(v) "Named Executive(s) shall mean Kevin Zugibe, Brian Coleman, James Buscemi,
Charles Harkins, and Stephen Mandracchia.

G. Hudson's obligation to pay the compensation and to make the arrangements
provided in this paragraph "8" shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment or other right which Hudson may have against the
Executive or anyone else; provided, however, that as a condition to payment of
amounts under this paragraph "8", within thirty (30) days of the Executive's
Terminanation of Employment, the Executive shall have (i) executed and not
revoked a general release and waiver, in form and substance reasonably
satisfactory to Hudson, of all claims relating to the Executive's employment by
Hudson and the termination of such employment, including, without limitation,
discrimination claims (including without limitation age discrimination),
employment-related tort claims, contract claims and claims under this Agreement
(other than claims with respect to benefits under any tax-qualified retirement
plans or continuation of coverage or benefits solely as required under ERISA),
and (ii) executed an agreement expressly acknowledging and reaffirming the
covenants and restrictions contained in paragraphs "11" and "12" below, and the
remedies available to Hudson under paragraph "13" below.

H. All amounts payable by Hudson pursuant to this paragraph "8" shall be paid
without notice or demand. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made pursuant to
this paragraph "8" and, except as provided in paragraph "13" below, the
obtaining of any other employment shall not result in a reduction of Hudson's
obligation to make the payments, benefits and arrangements required to be made
under this paragraph "8".

I. Executive expressly acknowledges that the following shall not constitute
"Good Reason" for purposes of this paragraph "8":

(i) Establishing a new or different bonus or incentive compensation plan(s) in
any subsequent year based upon new or different criteria for calculating the
applicability of, and the amount of any bonus or incentive compensation award
due to the Executive, provided that any new or different bonus or incentive
compensation plan, and any award under said plan, applies equally or
proportionally, as the case may be, to all Named Executives; except that Hudson
may establish separate performance criteria and payment amounts for awards under
such plan for each Named Executive that are reasonably achievable and reasonably
related to such Executive's normal duties and responsibilities;

(ii) A reduction of the Executive's bonus compensation or other incentive
compensation that (a) results from Hudson operating at a level of performance
below Hudson's Budget, (b) results from the Executive's failure or inability to
attain, in whole or in part, any or all of the performance criteria established
for the Executive under the said plan, (c) results from application of the terms
of such bonus or incentive compensation plan, or (d) is based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities during the period covered by the bonus or incentive
compensation plan including, without limition, due to the Executive's Disability
(as defined herein);

(iii) A reduction of the Executive's annual base salary based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities, provided that the Executive's annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive's
annual base salary as of the date herein;

(iv) A reduction in the Executive's annual base salary pursuant to the
provisions of paragraph "10" below.

2.

Paragraph "10", entitled "DISABILITY", is hereby deleted in its entirety and a
new Paragraph "10" inserted in its place which shall read as follows:



"10. SICK LEAVE

A. If with or without reasonable accomodation Executive is physically or
mentally unable to perform his duties, or is otherwise absent for medical
reasons, Hudson shall continue to pay base salary and provide benefits to the
Executive ("Sick Leave"). However, if a continuous period of Sick Leave exceeds
eight (8) consecutive weeks, Hudson's obligation with regard to base salary upon
the expiration of the eight (8) consecutive weeks shall be limited to paying 75%
of base salary. If the Executive returns to full service, his full base salary
shall be reinstated to the pre-adjustment amount. As a condition to the receipt
of the foregoing base salary and benefits, the Executive agrees that he shall
provide Hudson such information as Hudson may reasonably request from time to
time to permit Hudson to make a determination that the Executive is entitled to
sick pay under this provision. Hudson shall reduce the amount paid to the
Executive during such Sick Leave by an amount equal to any disability payments
or benefits actually received by Executive under or pursuant to any disability
program or supplemental disability insurance plan(s) provided by Hudson at
Hudson's expense unless such reduction results in a violation of Code Section
409A.

B. Notwithstanding the foregoing, Hudson may terminate the employment of
Executive at any time after Executive's continuous period of Sick Leave exceeds
120 calendar days. Termination of the Executive after the said 120 calendar
period shall not be deemed a Termination for Cause (as defined in paragraph "8"
above") and shall entitle the Executive to receive the payments and benefits
provided by Paragraph "8" upon Termination of Employment based upon Executive's
full base salary, and for purposes of such payments and benefits, the Severance
Period shall be deemed to commence as of the date of the Termination of
Employment resulting under this paragraph "10.B.".

C. Notwithstanding anything to the contrary contained herein, in the event that
during the period the Executive is on Sick Leave, and prior to any Termination
of Employment pursuant to paragraph "10.B.", there is deemed a "Separation from
Service" (as that term is defined in Section 409A of the Internal Revenue Code
for purposes of a permissible event), Hudson and the Executive agree that such
Separation of Service shall be treated as a Termination of Employment. Such
Termination shall not be deemed a Termination for Cause (as defined in paragraph
"8" above") and shall entitle the Executive to receive the payments and benefits
provided by Paragraph "8" upon Termination of Employment based upon Executive's
full base salary, provided that, for purposes of such payments and benefits, the
Severance Period shall commence as of the date of the Separation from Service as
described in this paragraph "10.C", and shall be based upon Executive's full
base salary.

.

D. Notwithstanding anything to the contrary contained herein, in the event that
during the period the Executive is on Sick Leave, and prior to any Termination
of Employment pursuant to paragraph "10.B." or any Separation from Service
pursuant to paragraph "10.C.", the Executive becomes "Disabled," (as defined in
Code Section 409A for purposes of a permissible payment event) Hudson and the
Executive agree that the Executive's Disability shall entitle the Executive to
receive the payments and benefits provided by Paragraph "8" upon Termination of
Employment based upon Executive's full base salary. For purposes of such
payments and benefits, the Severance Period shall commence as of the date of the
Disability as described in this paragraph "10.D".

3.

Paragraph "14", entitled "NOTICES" is hereby amended to provide that all notices
shall be sent to Hudson at its principal office located at PO Box 1541, One Blue
Hill Plaza, 14th Floor, Pearl River, New York 10965, and except as so amended,
all other provisions of Paragraph "14" shall remain in full force and effect.



4

. A new Paragraph "22", entitled "COMPLIANCE WITH CODE SECTION 409A" is hereby
added to the Agreement to read as follows:



"22. COMPLIANCE WITH CODE SECTION 409A:

A. It is the intention of Hudson and the Executive that the payments, benefits
and rights to which the Executive could be entitled pursuant to this Agreement
comply with Code Section 409A of the Internal Revenue Code of 1986, as amended
("Code"), the Treasury regulations and other guidance promulgated or issued
thereunder ("Section 409A"), to the extent that the requirements of Section 409A
are applicable thereto, and after application of all available exemptions,
including but not limited to, the "short-term deferral rule" and "involuntary
separation pay plan exception" and the provisions of this Agreement shall be
construed in a manner consistent with that intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, Hudson shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and
Hudson of the applicable provision shall be maintained, but Hudson shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to Hudson. Hudson shall not have any liability to the Executive
with respect to tax obligations that result from the application of Code Section
409A and makes no representation with respect to the tax treatment of the
payments and/or benefits provided under this Agreement. Any provision required
for compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein.

B. With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expense eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect and (iii) such payments
shall be made on or before the last day of the Executive's taxable year
following the taxable year in which the expense was incurred.

C. For purposes of applying the provisions of Section 409A to this Agreement,
each separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment within the meaning of Section
409A. In addition, to the extent permissible under Section 409A, any series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

D. Neither Hudson nor the Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

E. If and to the extent required to comply with Section 409A, a Termination of
Employment, as defined above, shall not be deemed to have occurred for purposes
of this Agreement providing for the payment of any amounts or benefits upon or
following a Termination of Employment unless such termination is also a
"Separation from Service" within the meaning of Section 409A and, for purposes
of any provision of this Agreement, references to Termination of Employment,
"termination," "termination of employment" or like terms shall mean "Separation
from Service.

F. If the Executive is deemed on the date of termination of his employment to be
a "specified employee," within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by Hudson from
time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit subject to this Section, to the extent
required to be delayed in compliance with Code Section 409A(a)(2)(B), and any
other payment or the provision of any other benefit that is required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive's Separation from
Service or (ii) the date of the Executive's death. In this regard, it is the
intention and understanding of Hudson and the Executive that payments made
following a Termination of Employment under Paragraph "1" shall be exempt under
the "short-term deferral rule" and "involuntary separation pay plan exception",
and other applicable exceptions, from the requirements of Code Section
409A(a)(2)(B), and are not required and shall not be delayed. Absent such
exception, on the first day of the seventh month following the date of
Executive's Separation from Service or, if earlier, on the date of his death,
all payments delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The
determination of whether the Executive is a "specified employee" shall be made
by Hudson in good faith applying Section 409A.

5.

A new Paragraph "23", entitled "SURVIVAL" is hereby added to the Agreement to
read as follows:



"23. SURVIVAL: Notwithstanding anything to the contrary contained herein, it is
the intention of the parties that the the provisions contained in Paragraphs "8"
and "10" of this Agreement, and each of the covenants, conditions, rights and
obligations set forth therein, shall survive the expiration and/or termination
of this Agreement pursuant to the provisions of Paragraph "3" regardless of
whether Executive remains in the employ of Hudson following such expiration
and/or termination.

6.

Except as amended herein, all other provisions set forth and contained in the
Agreement shall remain in full force and effect.



IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.

Hudson Technologies, Inc. Hudson Technologies of Tennessee dba

Hudson Technologies Company

By: _/s/ Stephen P. Mandracchia, VP________ By: _/s/ Stephen P. Mandracchia,
VP_____

__/s/ Kevin J. Zugibe_____________________

Kevin J. Zugibe